Citation Nr: 1103232	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral posterior 
uveitis, previously evaluated as an eye disorder due to 
toxoplasmic chorioretinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1979.

This matter comes before the Board on appeal from a February 2003 
rating decision issued by the Department of Veterans' Affairs 
(VA) Houston, Texas, Regional Office (RO), which denied the 
Veteran's claim for service connection for eye problems.  

In April 2004, the Veteran provided testimony at a hearing held 
before a Veterans Law Judge at a Travel Board hearing at the RO.  
A transcript of that hearing has been associated with the claims 
folder.

In November 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further development.  The RO issued a decision in December 2005 
granting service connection for allergic conjunctivitis, which 
the RO deemed an appropriate rating for the Veteran's unspecified 
eye problem.  However, in a notice of disagreement (NOD) dated 
February 2006, the Veteran felt the rating decision limited the 
scope of his claim and he asserted to the Board that his 
diagnosis of toxoplasmic chorioretinitis should have been 
service-connected.  Following its completion of the Board's 
requested actions, the AMC continued the denial of the Veteran's 
claim for service connection for an eye disorder due to 
toxoplasmic chorioretinitis as reflected in a statement of the 
case dated November 2006.  

The Veteran failed to appear for a scheduled video conference 
hearing before the Board in July 2009.  Therefore, his request 
for a hearing is considered as having been withdrawn.  See 38 
C.F.R. § 20.704 (2008).

In a statement received at the RO in March 2009, the Veteran 
raised the issues of increased rating claims for his service-
connected allergic conjunctivitis with vision loss and chronic 
allergic rhinitis.  The Board refers this matter to the RO for 
proper development and adjudication.

In August 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
development.  Following its completion of the Board's requested 
actions, the AMC continued the denial of the Veteran's claim as 
reflected in a supplemental statement of the case dated November 
2010.  The AMC returned this matter to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal..  

In the August 2009 Board remand, the RO was instructed to obtain 
the Veteran's Social Security Administration (SSA) records.  Upon 
reviewing the SSA records obtained by the RO in compliance with 
the August 2009 remand, the Board notes a reference to eye 
treatment by W.T., M.D. in the Veteran's October 2002 SSA 
request.  There are no post-service treatment records from Dr. T. 
associated with the record.  Such records may be of significant 
probative value in determining whether service connection for a 
bilateral eye disability may be granted in this case.  In the 
same records, the Veteran related that he had been treated by 
R.P.W., M.D. since 1985.  The earliest record from Dr. W. 
associated with the claims folder is dated in March 1992 and 
refers to treatment for toxoplasmosis.  The earlier records may 
contain information pertinent to this claim, and should be 
obtained.  

In a November 2009 statement, the Veteran reported that he had 
continuous treatment at the VA Medical Center (VAMC) in Houston 
since 2002.  However, records associated with the claims file 
from the Houston VAMC are dated from December 2005 to November 
2009.  Therefore, a remand is necessary to obtain these records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

The RO also should obtain and associate with the claims file all 
outstanding VA and private medical records connected with the 
Veteran's claim.  On remand, the RO should contact the Veteran 
and his representative for information about all medical 
providers in order to obtain medical records not already in the 
claims file.

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC should contact the Veteran and 
obtain the names and addresses of all health 
care providers, VA and non-VA, who have 
provided any pertinent eye treatment.  
Specifically of interest are any treatment 
records by a Dr. T. referenced in the 
Veteran's October 2002 SSA request and 
treatment records from Dr. W. dated from 1985 
to 1992.  After the Veteran has signed the 
appropriate releases, those reports not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  A specific search should be conducted for 
treatment records from 2002 to December 2005 
at the Houston VAMC.  All attempts to procure 
the records should be documented in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

